IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

CAROL ELIZABETH SCOTT,                 NOT FINAL UNTIL TIME EXPIRES TO
PAUL BREMER, JENNIE                    FILE MOTION FOR REHEARING AND
BENNETT, and ELIZABETH W.              DISPOSITION THEREOF IF FILED
WILLIAMS,
                                       CASE NO. 1D16-2773
      Appellants,

v.

MIKE HOGAN, as Supervisor of
Elections for Duval County, Florida;
CHRIS H. CHAMBLESS, as
Supervisor of Elections for Clay
County, Florida; VICKI P.
CANNON, as Supervisor of
Elections for Nassau County,
Florida; ALEXANDER
PANTINAKIS, Individually; and
DANIEL KENNETH LEIGH,
Individually,

     Appellees.
___________________________/

Opinion filed July 1, 2016.

An appeal of the Circuit Court for Duval County.
Richard R. Townsend, Senior Judge.

Samuel S. Jacobson and Stephanie A. Sussman of Bledsoe, Jacobson, Schmidt, Wright
& Sussman, Jacksonville; William J. Sheppard, Elizabeth L. White, Matthew
Kachergus, Bryan E. DeMaggio, and Jesse B. Wilkison of Sheppard, White,
Kachergus & DeMaggio, P.A., Jacksonville, for Appellants/Cross-Appellees.

Craig D. Feiser, Assistant General Counsel, and Jon R. Phillips, Deputy General
Counsel, Office of General Counsel, City of Jacksonville, Jacksonville, for Appellee
Mike Hogan; Ronald A. Labasky, Tallahassee, and John T. LaVia, III, of Gardner,
Bist, Bowden, Bush, Dee, LaVia & Wright, P.A., Tallahassee, for Appellees Vicki P.
Cannon and Chris H. Chambless; Lindsey C. Brock III, of Rumrell, McLeod & Brock,
PLLC, Lindsey Brock, P.A., Jacksonville, for Appellee/Cross-Appellant, Alexander
Pantinakis; Brian P. North of Kenny Leigh & Associates, Fort Walton Beach, for
Appellee/Cross-Appellant Daniel Kenneth Leigh.




PER CURIAM.

      Appellants seek review of an order dismissing their complaint with prejudice for

failure to state a cause of action. We expedited review at Appellants’ request.

      Appellants’ complaint raised two counts, one seeking a declaratory judgment

that appellee Leigh’s write-in candidacy is a “sham” and therefore is not “opposition”

within the meaning of Article VI, section 5(b) of the Florida Constitution, and the other

a claim under 42 U.S.C. § 1983. We affirm the dismissal of the first count based on

Brinkmann v. Francois, 184 So. 3d 504 (Fla. 2016), and we affirm the dismissal of the

second count without comment.

      We also affirm without comment the issue raised on cross appeal.

      AFFIRMED.

WETHERELL, ROWE, and WINSOR, JJ., CONCUR.




                                           2